DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6, 9-13 and 15  objected to because of the following informalities.  Appropriate correction is required.
	There are numerous issues of grammar, typos and spelling in the claims. In claim 15: line 2, “a” should be deleted; line 6, nanofiber is misspelled; material-fused connection should be plural throughout the claims; line 17, nonwoven is misspelled; lines 21-22, “form forming”; line 26, “onto” should be --to--; flat fused area and crossing area should be plural throughout the claims. In claim 4: closed flat structure should be plural.
	These issues are corrected in the proposed claim listing at the end of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15, the teaching of minimally varying diameter is with respect to electroblown fibers, not meltblown fibers. Applicant was not in possession of the meltblown fibers limitation at lines 8-9 at the time the application was filed.
	Regarding claim 15, the teaching of no more than 20% of the material-fused connection is with respect to the connections between nanofibers and substrate fibers, not between only nanofibers. As is clear from paragraphs 22-25 in Applicant’s published Application, flat fused connections are not formed at locations where only nanofibers cross. Accordingly, Applicant was not in possession of this limitation at the time the application was filed.
	These issues are corrected in the proposed claim listing at the end of this office action.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that the issues noted below are corrected in the proposed claim listing at the end of this office action.
	Regarding claim 15, it is unclear what is meant by the numerous instances of “fibers electrospun polymer nanofibers”. It is unclear why many instances of connection, fused area, and crossing area are singular in claim 15 and dependent claims. It is unclear what is meant by “form forming”. There are two type of material-fused connections, connections between nanofibers and connections between nanofiber and substrate fibers. However, the same term is used for both types of connections in claim 15 and dependent claims as well, which is confusing as to which type of connection is being referenced. The examiner suggests consistently using “nonwoven substrate fibers” to provide clear antecedent basis. The examiner suggests referencing respective individual nanofibers, and first crossing points in various instances to clarify that not all of such elements are being referenced. See the proposed claim listing below.
	Regarding claim 2, “the fiber layer” lacks antecedent basis. It is unclear how “flat fused area” is related to the same term used in parent claim 15. A similar problem is found in claim 3.
	Regarding claim 3, “the polymer fibers” and “the fiber layer” lack antecedent basis.
	Regarding claim 4-6, it is unclear why fused area and flat structure are singular. The “partially dissolved and/or dissolved fibers” lacks antecedent basis.
	Regarding claim 9, “the average fiber diameter” lacks antecedent basis.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 2, it appears that new claim 15 already has this limitation. Accordingly, claim 2 fails to further limit claim 15.
Allowable Subject Matter
The following listing of claims is proposed by the examiner to correct the above noted issues and place the claims in condition for allowance.
	Regarding independent claim 15, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of: a material of the at least one substrate layer and/or a material of the nanofiber layer of electrospun polymer nanofibers is soluble in the solvent to form the first material-fused connections without binding agents or thermal fusing; the first material-fused connections are formed at first crossing points of respective individual electrospun polymer nanofibers as flat fused areas of partially dissolved and/or dissolved electrospun polymer nanofibers and substrate fibers formed within a crossing area of the respective first crossing points; at first crossing points which do not coincide with substrate crossing points, the individual electrospun polymer nanofibers form second material-fused connections, the second material-fused connections formed of partially dissolved electrospun polymer nanofibers, such that an original unfused fiber contour of the electrospun polymer nanofibers is recognizable after fusing at the second material-fused connections; and the second material-fused connections are formed by the solvent alone, without binding agents or thermal fusing.
	While Li (US 2011/0114554), previously applied, does provide solvent bonding of the nanofibers at first crossing points to form second material-fused connections (paragraph 68), and does provide flat fused first material-fused connections at substrate crossing points in the embodiment illustrated in Figure 9, the flat fused first material-fused connections in this embodiment were formed by thermal bonding in which polyamide nanofibers appear to be pressed into a low melt polypropylene component of the substrate fibers under heat and pressure without melting the polyamide nanofibers (paragraphs 78-82 and 69-72). Such thermal bonds do not satisfy the above noted allowable subject matter because, unlike the claimed solvent fused first material connections, the above noted thermal bonds taught by Li would be expected to provide a clear interface between bonded nanofibers and substrate fibers in view of the fact that the polyamide nanofibers do not melt, thus indicating a different structure compared to claim 15. Li alternatively suggests solvent bonding between the nanofibers and substrate fibers (paragraph 68), but this involves using residual solvent from electrospinning. There is no clear teaching or expectation in Li that using only residual solvent would form the claimed flat fused areas.
DO NOT ENTER
DRAFT ONLY
16/878,058 - GAU: 1745
/MT/ 16 June 2021

1-2.	(Canceled)

3.	(Currently Amended) The filter medium according to claim [[2]] 15, wherein
	the filter medium does not have [[the]] flat fused areas at the second material-fused connections 

4.	(Currently Amended) The filter medium according to claim [[2]] 15, wherein
	the flat fused areas are closed flat structures; and 
	wherein in an area of [[the]] each closed flat structure, [[no]] a fiber contour of the respective electrospun polymer nanofibers is not recognizable.

5.	(Currently Amended) The filter medium according to claim [[2]] 15, wherein
	fewer than 80% of the first crossing points have the respective flat fused areas of the partially dissolved and/or dissolved electrospun polymer nanofibers and substrate fibers.


6.	(Currently Amended) The filter medium according to claim [[2]] 15, wherein
	fewer than 60% of the first crossing points have the respective flat fused areas of the partially dissolved and/or dissolved electrospun polymer nanofibers and substrate fibers.

7-8.	(Canceled)

9.	(Currently Amended) The filter medium according to claim 15, wherein [[the]] an average fiber diameter of the electrospun polymer nanofibers is less than 200 nm.

10.	(Previously Presented) The filter medium according to claim 15, wherein the solvent is an acid or a base.

11.	(Original) The filter medium according to claim 10, wherein the acid is a diluted acid or a concentrated acid.

12.	(Original) The filter medium according to claim 10, wherein the base is a diluted base or a concentrated base.

13.	(Original) The filter medium according to claim 10, wherein the solvent comprises a plastic compound.

14.	(Canceled)

15.	(Currently Amended) A filter medium comprising:
	at least one substrate layer of [[a]] nonwoven substrate fibers comprising polymer fibers and/or cellulose fibers;
	a nanofiber layer of electrospun polymer nanofibers, electrospun directly onto the substrate fibers of the at least one substrate layer, wherein at least 90% of the electrospun polymer nanofibers in the [[nanofilber]] nanofiber layer are nanofibers having a fiber diameter of less than 500 nm;
	wherein because the nanofiber layer is electrospun, the electrospun polymer nanofibers of the nanofiber layer have diameters that vary only minimally, varying less than with [[meltblown]] electroblown fibers;
	wherein individual [[fibers]] electrospun polymer nanofibers of the nanofiber layer have first crossing points defined as where individual electrospun polymer nanofibers cross over and contact each other;
	wherein respective individual [[fibers]] electrospun polymer nanofibers of the nanofiber layer have substrate crossing points where individual electrospun polymer nanofibers cross over and contact the nonwoven substrate fibers;
	wherein at the substrate crossing points, the respective individual [[fibers]] electrospun polymer nanofibers form first material-fused connections to the [[nonwover]] nonwoven substrate fibers, the first material-fused connections formed by a solvent which is applied onto the at least one substrate layer before the electrospun polymer nanofibers are applied;
	wherein a material of the at least one substrate layer and/or a material of the nanofiber layer of electrospun polymer nanofibers is soluble in the solvent to form [[forming]] the first material-fused connections [[,]] without binding agents or thermal fusing;
	wherein the first material-fused connections are formed at [[the]] first crossing points of [[the]] respective individual [[fibers]] electrospun polymer nanofibers s of partially dissolved and/or dissolved [[fibers]] electrospun polymer nanofibers and nonwoven substrate fibers formed within a crossing area of the respective first crossing points;
	wherein at first crossing points which do not coincide with substrate crossing points, the individual electrospun polymer nanofibers form second , the second material-fused connections [[are]] formed of partially dissolved electrospun polymer nanofibers, such that an original unfused fiber contour of the electrospun polymer nanofibers is recognizable after fusing at the second material-fused connections
	wherein the second material-fused connections 

Response to Arguments
The examiner agrees that the amended claims overcome the previously applied grounds of rejection over prior art. Only the above noted relatively minor issues remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745